Citation Nr: 0841561	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-06 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.  

This matter comes to the Board of Veterans' Appeals 
(Board)following a February 2008 Order from the United States 
Court of Appeals for Veterans Claims (Court) granting a joint 
motion of the veteran and VA's General Counsel to remand the 
matter for additional development. 


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD.

2.  The veteran's alleged stressor has been verified.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 2007 Decision, the Board determined that the 
veteran had presented new and material evidence and reopened 
a prior claim for entitlement to service connection for PTSD.  
However, the Board also determined that service connection 
for PTSD was not warranted because the veteran had failed to 
present any evidence corroborating his alleged stressors.  
The veteran appealed the Board's decision.

In a February 2008 Joint Motion for Remand, the Court 
determined that the Department of Veterans Affairs (VA) had 
failed to comply with its duty to assist the veteran in 
obtaining evidence to substantiate his claim.  The basis of 
the joint motion is unclear (see page three of the February 
2008 joint). 

In any event, in October 2008, nearly two years after the 
Board's February 2007 decision, the veteran submitted 
military records, including unit records, that he believes 
corroborate his claimed PTSD stressors.  The veteran has 
waived RO review and requested that the Board render a 
decision on the merits of the case, rather than remand the 
matter for additional development.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id.; see also 38 C.F.R. § 4.125(a) (2007).

Here, the veteran was diagnosed with PTSD by a VA 
psychologist in July 2003.  This case turns on the second 
required element listed above, the occurrence of an in-
service stressor.  

As discussed above, establishing service connection for PTSD 
requires credible supporting evidence that the claimed in-
service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) 
(Board must make a specific finding as to whether the veteran 
engaged in combat).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service 
in a combat zone does not establish that a veteran engaged in 
combat with the enemy.  Id.  Whether the veteran engaged in 
combat with the enemy is determined through the receipt of 
certain recognized military citations or other supportive 
evidence.  West v. Brown, 7 Vet. App. 70 (1994).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

In a May 2004 submission, the veteran described a number of 
alleged in-service stressors, most of which cannot be 
verified by VA either because they are the type of event that 
would not be documented in official records or because the 
veteran has failed to provide sufficient details about the 
alleged events such as the specific dates and full names of 
those involved.  

However, the veteran does report that while he was stationed 
at Long Binh, Vietnam, there was a riot at the stockade where 
his military police unit was stationed and a tear gas grenade 
went off in his hand.  

The veteran's service personnel records confirm that the 
veteran served in Vietnam from April 1966 to April 1967 as a 
military policeman with the 557th Military Police Company.  A 
staff log from September 1966 includes a report from the 
commanding officer of the 557th Military Police Company 
describing a riot by prisoners confined at the stockade which 
required 42 men, 2 officers, and approximately 20 CS gas 
grenades to suppress.  Unit records also record that the 
557th Military Police Company was stationed at Long Binh at 
the time of the riot.  

There is no way to prove that the veteran was one of the 42 
men who assisted in quelling the riot and there is no 
evidence in the veteran's service treatment records that he 
was treated for any injuries in September 1966.  However, 
there is no need to verify every detail of a claimed stressor 
and evidence of a stressor affecting a veteran's unit in 
service implies the veteran's involvement in those events.  
Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997).  The Court 
has since clarified that it is error for the Board to require 
confirmation of a veteran's personal participation in 
stressors affecting his unit.  Sizemore v. Principi, 18 Vet. 
App. 264, 270 (2004); Pentacost v. Principi, 16 Vet. App. 
124, 128 (2002).

The veteran first reported in a July 1995 letter that he 
worked in a stockade when his unit moved to Long Binh and 
that there was a riot there and a tear gas grenade went off 
in his right hand.  The veteran claimed that the incident 
"scared the hell out of [him]" and that he had to report to 
sick call.  At a March 1996 VA examination, he reported 
sustaining a minor injury to his hand at Long Binh when a 
tear gas grenade accidently blew up.  These reports are 
reasonably consistent with the veteran's description of the 
incident in his May 2004 stressor statement and are supported 
by unit records confirming that a riot took place at a 
stockade at Long Binh managed by the 557th Military Police 
Company and tear gas grenades were used to suppress the 
disturbance.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
A claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

Here, the Board finds that since there is an approximate 
balance of positive and negative evidence of record, the 
benefit of the doubt must be awarded to the veteran.  
Accordingly, the Board finds that the veteran has presented 
sufficient evidence to corroborate his alleged PTSD stressor 
and entitlement to service connection for PTSD must be 
granted.  The nature and extent of the PTSD disorder 
associated with this stressor is not before the Board at this 
time.  

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Entitlement to service connection for PTSD is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


